Citation Nr: 1328575	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  10-00  613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left ankle 
disability.  

2.  Entitlement to service connection for a left groin 
disability.  

3.  Entitlement to an initial rating higher than 50 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to August 
2005 and November 2010 to December 2011 with additional 
service in the Marine Corps Reserve.  This appeal comes 
before the Board of Veterans' Appeals (Board) from an August 
2008 rating decision of the Department of Veterans Affairs 
(VA) New Orleans Regional Office (RO), which was located in 
Gretna, Louisiana at that time.  When the case was before 
the Board in September 2012, it was remanded for further 
development.  While the case was in remand status, the 
issues of entitlement to service connection for a low back 
disability and bilateral knee disability were resolved by a 
July 2013 rating decision granting the complete benefit 
sought.  The rating for the service-connected PTSD was also 
increased to 50 percent effective from the effective date of 
service connection; the Veteran has not indicated that the 
rating increase satisfied his appeal.  

The record before the Board consists of the Veteran's paper 
claims files and an electronic file known as Virtual VA

The issue of entitlement to service connection for a left 
foot disability, diagnosed as talur beaking, has been raised 
by the record but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


REMAND

Additional development is required to obtain all records 
pertaining to the Veteran's service in the Marine Corps 
Reserve.  Review of the file indicates that the Appeals 
Management Center (AMC) attempted to obtain updated Reserve 
records after the Veteran's deployment in 2010 but was 
unable to do so.  The AMC then determined that the records 
were unavailable.  Per 38 C.F.R. § 3.159(c)(2) (2012), "VA 
[must] make as many requests as are necessary to obtain 
relevant records from a Federal department or agency," only 
ending its efforts to obtain records if VA "concludes that 
the records do not exist or that further efforts to obtain 
the records would be futile."  "Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that 
the requested records do not exist or the custodian does not 
have them."  In this case, the Board finds the evidence does 
not clearly indicate that the records do not exist or that 
further efforts would be futile: the fact that the records 
were not received after VA was informed they would be copied 
and mailed is not sufficient.  Thus, the records should 
again be requested. 

Furthermore, the record indicates the existence of 
outstanding treatment records,  namely those associated with 
treatment at Barksdale Air Force Base and in the VA 
Shreveport health care system.  The Board acknowledges that 
the January 2013 supplemental statement of the case (SSOC) 
indicates that VA treatment records dated through November 
16, 2012, were reviewed.  These records are not of record, 
however.  These records are potentially relevant; thus, they 
must be requested and, if available, associated with the 
record.    

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  Undertake appropriate development to 
obtain a copy of all available medical and 
personnel records associated with the 
Veteran's service in the Marine Corps 
Reserve.

2.  Undertake appropriate development to 
obtain any outstanding treatment records 
pertinent to the claims, to include 
records from Barksdale A.F.B. and the 
Shreveport VA medical system dated from 
February 11, 2010.  

3.  Undertake any other indicated 
development.

4.  Thereafter, readjudicate the claims.  
If any benefit sought on appeal is not 
granted to the appellant's satisfaction, 
issue a supplemental statement of the case 
to the appellant and his representative 
and afford them the requisite opportunity 
to respond before returning the case to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

